PER CURIAM.
Petitioner seeks a writ of prohibition asserting that the Judge of Compensation Claims abandoned the role of neutral arbiter in a hearing to set the amount of attorney’s fees to be awarded to claimant’s counsel. Specifically, petitioner complains that the JCC questioned the claimant about the fee award during the hearing.
Claimant sustained accidents in October 2001 and January 2004. Section 440.20(ll)(b), Florida Statutes (1999), requires the Judge of Compensation Claims to determine whether a settlement will be in the “best interests” of the claimant and authorizes the JCC to make or cause to be made such investigations as the JCC considers necessary. In addition, section 440.20(ll)(c), Florida Statutes, was amended by Chapter 2001-91, section 17, Laws of Florida, effective October 1, 2001, to provide that the parties are required to submit information in support of the settlement “as needed to justify the amount of the attorney’s fees.” We determine that the inquiry made by the JCC in this case fell within that allowed by the statutes. The petition for writ of prohibition is therefore denied.
PETITION DENIED.
BROWNING, C.J., BENTON, J., and ERVIN, III, RICHARD W., Senior Judge, concur.